Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Claim Status
1.	Applicant’s response to the Non-Final Office Action dated 6/10/21 is acknowledged (paper filed 12/9/21). Claims 67-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/19.
2.	Claim 64 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/19. Currently claims 61, 65-66, and 77-78 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.






The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 61, 65-66, and 77-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B. V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Claim 61 is drawn to a method for detecting the presence of a PRKACB fusion junction comprising nucleotides 1103-1114 of SEQ ID NO:1, nucleotides 501-510 of SEQ ID NO:3, or complements thereof in a patient, comprising a) contacting a patient sample with a reagent that specifically binds/hybridizes to the fusion junction of the PRKACB fusion and detecting binding between the PRKACB fusion and the reagent, or b) sequencing or amplifying a nucleic acid from the patient comprising at 
However Applicant is claiming a broad genus of fusion molecules that comprises nucleotides 1103-1114 of SEQ ID NO:1, nucleotides 501-510 of SEQ ID NO:3, or a complement thereof. Even though Applicant has disclosed various species within said genus (for example see section 039), the specification does not provide adequate written description for the entire claimed genus (any and all complements thereof as defined by the specification in section 023); because absent empirical determination one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, further identifying the PRKACB fusion constructs are found in cancer patients (lead to aberrant activity or expression or overexpression of PRKACB). 
Therefore the specification does not sufficiently describe the claimed genus with respect to any and all “complements thereof” such that the skilled artisan would conclude that Applicant was in possession of the claimed genus at the time of the invention.


A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, Applicant has disclosed the fusion junctions described in section 039 of the disclosure. However given that the claims recite a genus (any and all complements thereof) that would be expected to comprise numerous PRKACB fusion proteins, the disclosure of a limited number of species comprised within the claimed genus is not sufficiently representative of the entire genus. 
Furthermore Applicant has not disclosed relevant, identifying characteristics of PRKACB fusions complements thereof that lead to aberrant activity or expression or overexpression of PRKACB (cancer patient expressions), because Applicant has not provided any information pertaining to which proteins must be fused to PRKACB such that the resultant fusion protein is capable of leading to aberrant activity or expression or overexpression of PRKACB in cancer (claims 65, 66, 77, and 78). 

With respect to amended claim 61, this claim is included in the instant rejection under 35 U.S.C.112(a), because the claim recites a PRKACB gene fusion having nucleotides 1103-1114 of SEQ ID NO: 1, as well as a complement thereof; or nucleotides 501-510 of SEQ ID NO;3, or complements thereof. 
Even though one skilled in the art would reason that the CEP170:PRKACB gene fusion of SEQ ID NO:1 or SEQ ID NO:3 possesses PRKACB kinase activity and may be found in cancer, in the absence of empirical determination, one skilled in the art would be unable to determine which complements of the CEP170:PRKACB gene fusion possess PRKACB kinase activity further being differentially detectable in a patient with cancer. Applicant does not appear to have provided any examples of CEP170:PRKACB gene fusion complements thereof that possess PRKACB kinase activity (measurable in cancer), nor has Applicant provided any information pertaining to which CEP170:PRKACB gene fusion complements possess PRKACB kinase activity in a 
As a result the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
With respect to amended claim 61, this claim is included in the instant rejection under 35 U.S.C.112(a), because the claim recites an CEP170:PRKACB gene fusion having the nucleic acid sequence of SEQ ID NO: 1 or 3, as well as a complement thereof. Even though one skilled in the art would reason that the CEP170:PRKACB gene fusion of SEQ ID NO: 1 possesses PRKACB kinase activity, in the absence of empirical determination, one skilled in the art would be unable to determine which complements of the CEP170:PRKACB gene fusion possess PRKACB kinase activity and differentially measurable in cancer. 
.
Response to Arguments
	Applicant contends that the specification adequately describes the CEP170:PRKACB gene fusion junction of SEQ ID NO:1 by specific nucleotide positions and complements thereof as recited in claim 61. When read in light of Applicant’s specification and the general state of knowledge in the field, a person of skill in the art would readily have understood that the claimed method would have been used not only to detect gene fusions comprising nucleotides 1103-1114 of SEQ ID NO:1 but complementary nucleotide sequences as well. This argument was carefully considered but not found persuasive because Applicant has not describes a representative number of species to support the genus as claimed (complement thereof). 
	A “representative number of species” means that the species which are adequately described are representative of the entire genus. 
Thus, when there is substantial variation within the genus, one must describe sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genjusi.” See Enzo Biochem, 323 F,3d at 968, 83 USPQ2d at 1615; Noeiie v. Lederman,355 F.3d 1343, 1350, 89 USPQ2d 1508, 1514 (Fed. Cir. 2004} (Fed. Cir. 20Q4)(”[A] patentee of a biotechnological invention 
See also Fujikawa v. Watianasin, 93 F.3d 1559, 1571,39 USPG2d 1895, 1905 (Fed. Cir. 1996) (a laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).
Applicant additionally argues that the genus - oligonucleotides used to detect the claimed gene fusions are constrained by two factors, they must span the fusion junction
identified in SEQ ID NOs:1 and 3, and the oligonucleotide must comprise the claimed specific nucleotide positions. Based on the identified fusion junction and disclosed exemplary oligonucleotides, all of which span the fusion junction, a person of ordinary skill in the art would understand that the inventors had possession of a method to detect the PRKACB gene fusions described in SEQ ID NOs:1 and 3 by using an oligonucleotide than spanned the fusion junction and comprised nucleotides 1103-1114 and 501-510, respectively. This argument was carefully considered but not found persuasive because the claim language reading on complement thereof and defined by the specification in section 23 as all or part of SEQ ID NO:1 or SEQ ID NO:3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim(s) 61-63 and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek et al. (WO 200177384 A2).
	Olek et al. disclose oligonucleotide primers that are useful in cancer, cardiovascular and respiratory diseases. Sequence identification number 372799 is a 100% match to the instantly claimed nucleotides 1104-113 of SEQ ID NO:1. The reference utilizes that same oligonucleotide of the claimed method and therefore would inherently measures the CEP170:PRKACB fusion construct. Please see attached search result 4. 

6.	Claim(s) 61-63 and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidalain et al. (US 2011/159480 A1).
Vidalain et al. disclose oligonucleotide primers that are useful in cancer, drug screening, and therapeutics. Sequence identification number 3 is a 100% match to the instantly claimed nucleotides 1104-113 of SEQ ID NO:1. The reference utilizes that same oligonucleotide of the claimed method and therefore would inherently measures the CEP170:PRKACB fusion construct. Please see attached search result 5. 

Response to Arguments
	Applicant contends that figure 1 of the specification clearly shows that nucleotides 1103-11114 of SEQ ID NO:1 as recited in the claims are not anticipated by Olek or Vidalain. This argument was carefully considered but not found persuasive because the claims do not require the entire fusion sequence comprising SEQ ID NO:1. As claimed the method merely requires nucleotides 1103-1114 of SEQ ID NO:1 or a complement thereof.  Olek and Vidalain disclose nucleotides 1103-1114 and thus anticipates claims 61, 65, 66, 77, and 78.
Applicant additionally argues that the genus - oligonucleotides used to detect the claimed gene fusions are constrained by two factors, they must span the fusion junction
identified in SEQ ID NOs:1 and 3, and the oligonucleotide must comprise the claimed specific nucleotide positions. Based on the identified fusion junction and disclosed exemplary oligonucleotides, all of which span the fusion junction, a person of ordinary skill in the art would understand that the inventors had possession of a method to detect all or part of SEQ ID NO:1 or SEQ ID NO:3.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., contacting a patient sample with a sequence comprising SEQ ID NO:1 not just nucleotides 1103-1114) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that neither Olek nor Vidalain anticipates the 12-nucleotide sequence of SEQ ID NO: 1 from positions 1103-1114, as demonstrated in the sequence alignment below, which shows that Olek’s 12-nucleotide long SEQ ID NO: 372799 does not match the recited nucleotides 1103-1114 at least at nucleotide positions 1103 and 1114 (shown as “X”) and Vidalain’s 12-nucleotide long SEQ ID NO: 3 does not match the recited nucleotides 1103-1114 at least at nucleotide positions 1103 and 1114 (shown as “X”).
SEQ ID NO:l (1103-1114):   tgaaagtgaaag
XX                 X
Olek SEQ ID NO:372799:  aagaaagtgaaa-


SEQ ID NO:l (1103-1114) : tgaaagtgaaag
 X                XX
Vidalain SEQ ID NO:3:       -gaaagtgaaact



7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	For reasons aforementioned, no claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
3/11/22

/LISA V COOK/Primary Examiner, Art Unit 1642